DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed December 10, 2020 has been entered. Claims 1-2 and 4-7 are now pending in the application. Claims 1-2 and 4-5 have been amended. Claim 3 has been canceled.  Claim 6 is in original form. Claim 7 is new. 
The applicant states in the Remarks, on pages 5, under the heading “Claims Interpretation,” that the amendments have been made, in part, to not invoke 35 U.S.C. §112(f). The amendments now recite sufficient material structure to perform the claimed functions. The amendments therefore do not invoked 35 U.S.C. §112(f). The  35 U.S.C. §112(f) interpretation, which was invoked on the non-final Detailed Action dated September 20, 2020, is therefore withdrawn.
The applicant states in the Remarks, on pages 5, under the heading “Claim Rejection Under 35 U.S.C. §112,” that the amendment to claim 4 has been made, in part, to overcome the 112(b) rejection. The amendment has overcome the 35 U.S.C. §112(b) rejection and the examiner withdraws the 112(b) rejection that was made on the non-final Detailed Action dated September 20, 2020.
Applicant's arguments in the Remarks, on pages 5-6, under the heading “Claims Rejections Under 35 U.S.C. §102 and 35 U.S.C. §103,” have been fully considered but they are not persuasive. The applicant argues that the amendment to claim 1 distinguishes it over the prior art. The examiner respectfully disagrees. For the reasons 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites in part: a system that “output a lock command to lock a locking device of the door, upon the closed state being detected…while the processor drives the electric motor such that a speed of the door is decreased from a first speed to a second speed upon the door being closed to a certain extent Docket No.: J FD-018Application No.: 16/364,662and the speed of the door is decreased from the second speed to a third speed upon the closed state being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the closing state" in line 12, but there is insufficient antecedent basis for this limitation in the claim. For examination purposes the phrase “the closing state” will be interpreted to mean: a closed state, which has its antecedent in “a closed state” on line 6. Since claims 2 and 3-6 are dependent on claim 1, they are rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. Pat. Pub. No. US2013/0340346 A1) in view of Hirota et al. (WO2007004416 A1).

Regarding claim 1, Ueda teaches:
A door control device (see Ueda, paragraph 0070-0071)
that is configured to: 
drive an electric motor for opening and closing a door (see paragraphs 0070); 
detect a closed state of the door (see Ueda Fig. 8, which is Fig. 1 of this Detailed Action. See Fig. 8, step S4, and paragraph 0088); and 
output a lock command to lock a locking device of the door, 
upon the closed state being detected at a point of time at which a predetermined waiting time has passed after the electric motor was driven in response to a closing command (see Ueda, paragraph 0106 for doors being in a “closed state but yet to be locked.” Then in paragraph 0107, Ueda states that the electric motors are still pushing the doors closed. Then in paragraph 0108 and seen in Fig. 9, step 6a, the control unit “determines whether a predetermined amount of  time elapses or not (Step S6a).” Then, as can be seen in Fig. 9, in which a “Yes” comes out of S9, the “DLS” (door locking signal) is turned on. When that happens, the door closing motor stops.  This is seen in Fig. 9, S9 and paragraph 0107 where the motors are continuously driven from S3 through S9 to “bias” the doors in the closed state, i.e. holds them closed so passengers don’t accidently open them before the doors are locked.) and 
the closed state was detected regardless of whether the closing state is continuously detected during the predetermined waiting time (the term “regardless” means without regard. One part of claim 1 recites a door in which “the closed state was detected regardless of whether the closing state is continuously detected during the predetermined waiting time” (emphasis added). This can be reasonably interpreted to mean: a door in which the closed state was detected regardless of whether the closing state is continuously detected during the predetermined waiting time; the closed state could be continuously detected during the predetermined waiting time, or the closed state could be detected only at the end of the predetermined waiting time. For a door in which “the closed state was detected regardless of whether the closing state is continuously detected during the predetermined waiting time,” see Ueda, paragraph 0111 for the statement that “the predetermined amount of time may mean the time DSC signal is continuously received in the operation of Step S4” (emphasis added.) Note that S4 in Fig. 9 relates to the door closed switch signal, see paragraph 104. According to the Merriam-Webster Dictionary the first definition of the word may is: 1) “—used to indicate possibility or probability” “—sometimes used where might would be expected”; b: “have permission to” and “used nearly interchangeably with can.” the second definition indicates that may means “contingency…or choice.” In other words, Ueda teaches that the DCS in S4 may be continuously received, or might be continuously received, or can be continuously received, but does not have to be continuously received. Ueda does not restrict the invention to one embodiment or the other. There is a choice. Both options were clearly contemplated by Ueda. Therefore Ueda teaches this claim limitation.).
However, Ueda does not explicitly further teach:
A door control device comprising: 
a memory; and 
a processor that is coupled to the memory.
Yet, Hirota teaches:
A door control device comprising: 
a memory; and 
a processor that is coupled to the memory (see Hirota, Fig. 7 and paragraph 0038 of the attached English translation for item 84, which is the PID controller, a device that inherently contains memory and a processor configured to perform the tasks in this claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ueda, to add the additional features of a door control device comprising: a memory; and a processor that is coupled to the memory, as taught by Hirota. The motivation for doing so would be to obtain a highly configurable device and “provide a door opening / closing assist device capable of improving the operational feeling during opening and closing,” as recognized by Hirota (see paragraph 0006). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Ueda and Hirota teach the door control device according to claim 1.
Ueda further teaches:
A door control device wherein
the processor outputs the lock command to lock the locking device of the door, upon the closed state being continuously detected over the predetermined see Ueda, Fig. 9, step S6a and paragraphs 0108 and 0110. Then in step S7, as shown by paragraph 0097, a lock command is issued and the door is locked. See also Ueda, paragraph 0111 for the statement that “the predetermined amount of time may mean the time DSC signal is continuously received in the operation of Step S4” (emphasis added.) Note that S4 in Fig. 9 relates to the door closed switch signal, see paragraph 104. According to the Merriam-Webster Dictionary the first definition of the word may is: 1) “—used to indicate possibility or probability” “—sometimes used where might would be expected”; b: “have permission to” and “used nearly interchangeably with can.” the second definition indicates that may means “contingency…or choice.” In other words, Ueda teaches that the DCS in S4 may be continuously received, or might be continuously received, or can be continuously received, but does not have to be continuously received. Ueda does not restrict the invention to one embodiment or the other. There is a choice. Both options were clearly contemplated by Ueda. Therefore Ueda teaches this claim limitation.).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Hirota, in further view of Uno et al. (JP3597767 B2).

Regarding claim 4, Ueda teaches the door control device according to claim 1.

However, Hirota teaches:
A door control device wherein 
upon the closing command being output, the processor drives the electric motor by a speed command before the closed state is detected (see Hirota, paragraph 0048 and 0049 for a fourth embodiment of a door closing invention in which the door closing “control is performed to achieve the target [closing] speed TV.” All paragraph citations here and throughout this Office Actions are to the attached English translations when referring to literature not originally written in English.)Docket No: i SFD-018Application No.: '16/364,662.
And Uno teaches
A door control device wherein 
wherein, upon the closed state being detected the processor drives the electric motor by a thrust command to keep the door closed, the thrust command indicating a predetermined thrust force which is smaller than thrust force while the processor drives by the electric motor by the speed command (see Uno, paragraphs 0007 for a door closing system in which “the door reaches a fully closed position. After that its closing drive force is reduced.”  The force setting, according to paragraph 0010, “can be appropriately set according to the specifications,” therefore it is predetermined. See Uno, paragraph 0009, for the drive force decreasing while the door is slightly open. Therefore, the thrust is higher while closing then it is when initially fully closed. This allows someone to pull something out of the door if needed for a predetermined period of time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ueda and Hirota, to add the additional features of a door control device wherein upon the closing command being output, the processor drives the electric motor by a speed command before the closed state is detected, as taught by Hirota. The motivation for doing so would be to “provide a door opening / closing assist device capable of improving the operational feeling during opening and closing,” as recognized by Hirota (see paragraph 0006). 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ueda and Hirota, to add the additional features of a door control device wherein, upon the closed state being detected the processor drives the electric motor by a thrust command to keep the door closed, the thrust command indicating a predetermined thrust force which is smaller than thrust force while the processor drives by the electric motor by the speed command, as taught by Uno. The motivation for doing so would be to “make it possible to perform an emergency measure when a foreign object is caught in a door manually and simply and quickly,” as recognized by Uno (see paragraph 0006). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Hirota, in further view of Uno, in further view of Clark et al. (U.S. Pat. Pub. No. US2001/0022049 A1). 

Regarding claim 5, Ueda, Hirota, and Uno teach the door control device according to claim 4.
Yet Ueda, Hirota, and Uno do not appear to explicitly further teach everything else in claim 5. 
However, Clark further teaches:
A door control device wherein 
while the processor drives the electric motor by the speed command upon the closing command being output thrust is limited so as not to exceed a predetermined maximum value, and wherein while the processor drives the electric motor by the thrust command, a speed is limited so as not to exceed a predetermined maximum value (see Clark, Fig. 23 and paragraph 0080 for a door opening system that bounds the combination of force, speed, and current within “predetermined” values. Fig. 23 of Clark is attached as Fig. 3 of this Office Action.)
see paragraph 0008). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Hirota strongly teaches towards it. See Hirota, paragraph 0047 and 0049 for a closed-loop speed control system for closing a door that takes into consideration the operating force f as well.


    PNG
    media_image1.png
    621
    870
    media_image1.png
    Greyscale

Fig. 3 – Clark Fig. 23

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Uno. 
Regarding claim 6, Ueda teaches the door control device according to claim 1.
However, Ueda does not appear to explicitly teach everything else in claim 1. 
Yet Uno teaches a door control device wherein 
the predetermined waiting time is a time that is in consideration of a time from when 20the closed state is detected to when thrust of the door driven by the electric motor becomes less than or equal to a predetermined thrust and/or a time required for an inertial force of the door to become less than or equal to a predetermined inertial force (see paragraph 0070 for a door closing system in which there is a “delay” “between the time when the door is fully closed and the time when the door is locked,” during which time “the closing drive force decreases.” This is “so that an emergency measure when a foreign object is caught in the door can be manually performed simply and quickly. After this, the door is locked.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ueda, to add the additional features of a door control device wherein the predetermined waiting time is a time that is in consideration of a time from when 20the closed state is detected to when thrust of the door driven by the electric motor becomes less than or equal to a predetermined thrust and/or a time required for an inertial force of the door to become less than or equal to a predetermined inertial force, as taught by Uno. The motivation for doing so is “so that an emergency measure when a foreign object is caught in the door can be manually performed simply and quickly,” as recognized by Uno (see paragraph 0070). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Urase et al. (US2017/0234050 A1).


Regarding claim 7, Ueda teaches:
A door control device (see Ueda, paragraph 0070-0071
drive an electric motor for opening and closing a door (see Ueda paragraphs 0070); 
detect a closed state of the door (see Ueda Fig. 8, which is Fig. 1 of this Detailed Action. See Fig. 8, step S4, and paragraph 0088); and 
output a lock command to lock a locking device of the door, upon the closed state being detected when a predetermined waiting time has passed after the electric motor was driven in response to a closing command and the closed state was detected (see Ueda, paragraph 0106 for doors being in a “closed state but yet to be locked.” Then in paragraph 0107, Ueda states that the electric motors are still pushing the doors closed. Then in paragraph 0108 and seen in Fig. 9, step 6a, the control unit “determines whether a predetermined amount of  time elapses or not (Step S6a).” Then, as can be seen in Fig. 9, in which a “Yes” comes out of S9, the “DLS” (door locking signal) is turned on. When that happens, the door is locked.), 
Yet Ueda does not appear to explicitly further teach:
A door control device comprising: 
a memory: and 
a processor that is coupled to the memory and that is configured to:
while the processor drives the electric motor such that a speed of the door is decreased from a first speed to a second speed upon the door being closed to a certain extent Docket No.: J FD-018Application No.: 16/364,662and the speed of the door is decreased from the second speed to a third speed upon the closed state being detected while thrust is maintained at a 
However, Urase teaches:
A door control device comprising: 
a memory (see Urase, paragraph 0024): and 
a processor that is coupled to the memory and that is configured to (see Urase, paragraph 0024): 
while the processor drives the electric motor such that a speed of the door is decreased from a first speed to a second speed upon the door being closed to a certain extent Docket No.: J FD-018Application No.: 16/364,662and the speed of the door is decreased from the second speed to a third speed upon the closed state being detected while thrust is maintained at a first thrust and decreased to a second thrust upon the closed state being detected (see Urase, Fig. 3, which is Figure 2 of this Detailed Action. See also Urase, paragraphs 0009, 0025-0027 for “a first movement speed V1 from a movement position X1…to a movement position X3, and “the second movement speed V2,” which is from X6-X7. Fig. 3 does not indicate the speed of the door after reaching the fully closed position, Xc. However, it is clear that the speed is zero because paragraph 0016 states that locking devices 5 “serve as full closing locks that constrain the sliding door 1 at a fully closed position.” It is impossible to imagine that the door moves at all after reaching the fully closed position and locked. Urase Fig. 3 is therefore analagous to the instant application, Fig. 6, in which the three speeds being referred to in this claim can be seen in the “Speed Command,” segment of the graph, which features, “High,” “Low,” and “Min.,” which appears to be zero speed. Therefore, Urase teaches this limitation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ueda, to add the additional features of a door control device comprising: a memory, and a processor that is coupled to the memory configure to drive the electric motor such that a speed of the door is decreased from a first speed to a second speed upon the door being closed to a certain extent Docket No.: J FD-018Application No.: 16/364,662and the speed of the door is decreased from the second speed to a third speed upon the closed state being detected while thrust is maintained at a first thrust and decreased to a second thrust upon the closed state being detected, as taught by Urase. The motivation for doing so would be to reduce the influence of external disturbance such as the application of an external input, as recognized by Urase (see paragraph 0002). This external disturbance could be a passenger hand or bag. A vehicle door may not want to slam a passenger’s hand and would therefore slow the door speed as the door approaches the closed position. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

    PNG
    media_image2.png
    424
    489
    media_image2.png
    Greyscale

Figure 2 – Fig. 3 of Urase


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665